DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-18, 20-24, 33 and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   
	3.1.	Claim 1 has been amended to include the feature of “opposing sidewalls of the nanoparticle are separated by a distance of more than 1.0 m”, and Applicant alleges that support for this newly added feature can be found in Figure 4.  However, there are no references in figure 4 denoting front, back, sidewalls, opposing walls.  Therefore, it cannot be ascertainable whether figure 4 provides the support as alleged by Applicant.  Moreover, if the triangle shape shown in figure 4 is considered one nanoparticle, then each of the dimensions of the so-called nanoparticle is more than 1 micron, and that is antithetical to the definition of nanoparticle which requires at least one dimension be in the nanometer range.  Therefore, figure 4 fails to provide clear and accurate support for the new claim feature.  Accordingly, claim 1 and its dependent claims 2-7, 9-11 and 33 present new matter and must be canceled.
	3.2.	Claim 12 has been amended to include the feature of “opposing sidewalls of the semiconductor nanoparticles are separated by a distance of greater than 0.1 m”; however, there is no clear support in the originally filed specification for this newly claimed feature.  Applicant alleges that support can be found in paragraph 0037 because a Sb2Te3-based thin film is formed on a filter surface of 0.1 mm pore size which indicates that the sidewall distance must be greater than the pore size.  There is no certain evidence of that.  The metallic film stays on the filter surface could necessarily be the result of the nanoparticles and nanoplates being fused or bonded strongly to each other that they form agglomerates larger than the pore size of the filter; and thus it is not necessarily the result of distance between opposing sidewalls of the nanoparticles.  Accordingly, claim 12 and its dependent claims 13-18, 20-24 and 34 present new matter and must be canceled.  
	3.3.	Claim 1 appears to suggest the “opposing sidewalls” to be within one single nanoparticle; however, claim 12 appears to indicate sidewalls between two different nanoparticles.  This is clearly evidentiary that “opposing sidewalls” was not envisioned at the time when the application was filed.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-18, 20-24, 33 and 34 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 12 are amended to include a new feature “opposing sidewalls” which was not defined in the originally filed specification.  Note:  sidewalls are defined in the specification, but not “opposing sidewalls”.  It is unclear whether the “opposing sidewalls” denotes the opposite sidewalls in an individual nanoparticle or opposite sidewalls between two nanoparticles or opposing sidewalls between two composites comprising plurality of nanoparticles.  Claim 1 appears to suggest the opposing sidewalls to be within one single nanoparticle; however, claim 12 appears to indicate sidewalls between two different nanoparticles.  This conflicting meaning of “opposing sidewalls” renders instant claims indefinite.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “12” has been used to designate both “sidewalls” and “front face” and reference characters “11” and “12” have both been used to designate “front face”.  See instant specification, page 5, lines 14-15.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



August 9, 2022